DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed on 5/22/2020 as a divisional application of U.S. 16,671,022, filed 10/31/2019, which was filed as a continuation of PCT Application No. PCT/US2018/031679, filed 5/8/2018, which claims benefit under 35 U.S.C. 119(e) to provisional application Nos. 62/503,147 and 62/502,985, each filed 5/8/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 62/503,147 and 62/502,987, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior-filed applications do not disclose an apparatus as presently claimed in claim 15, for example in that a fluorescence detector is not disclosed.
The prior-filed applications do not describe IgY (claims 20-22).
For at least these reasons, the claims are not entitled to the filing date of the provisional applications.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 31 is amended in the instant reply as follows:

    PNG
    media_image1.png
    177
    786
    media_image1.png
    Greyscale

	Support could not be found for the amendments to replace the claim term “signal processor” with “signal strength detector”. Applicant states that no new matter is added, however support could not be found in the original application for a “signal strength detector” as claimed. These terms differ in scope, for example in that “detector” is typically understood to be a structural term whereas “signal processor” may be interpreted as generic or nonce term invoking means-plus-function (as detailed in the previous Office action), or as a computer element. 
	Claim 32 is included because of its dependence on claim 31 and for failing to remedy the above issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 33 recites the limitation "the emission" in the second-to-last line. There is insufficient antecedent basis for this limitation in the claim. As currently amended, the claim no longer previously recites an emission. Therefore, it is unclear what prior part/element is being invoked such that the scope of “the emission” is not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 20-22, 27-28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2014/0170767) in view of USP 35-NF 30, (“Immunological Test Methods”, Section 1103, Second Supplement, April 2012, pages 5678-5686), hereafter, “USP”, Wang et al. (U.S. 2014/0093975) and Harte et al. (U.S. 4,144,452).
Lee et al. teach (1) magnetic particles having surfaces to which a primary antibody capable of collecting a biomarker (i.e., capture antibody) is fixed using a linker and (2) secondary antibody capable of detecting the biomarker, in which the secondary antibody is labeled with a fluorescent moiety, such as a fluorescent dye or fluorescent quantum dots (i.e., detector antibody linked to a detection moiety that is a fluorescent label). See especially the abstract; [0007]; [0021]-[0022], [0076], [0082], Figs. 1-6.
protein A; see at [0008]-[0009], [0041], [0047]; claim 2; Fig. 3)
The primary and secondary antibodies are different and sandwich-target the biomarker (i.e., bind to the same antigen at distinct sites; see Fig. 2, step S30 and Fig. 5 in particular).
Lee et al. also teach a movable platform comprised of plural sample container receiving positions, namely the tube rack as depicted in Fig. 16 which accommodates multiple sample containers (tubes), thereby reading on a plurality of sample containers and a plurality of sample container receiving positions as recited instantly. 
Lee et al. also teach a reaction container D to which the magnetic particles, biomarker sample, and labeled antibody solution is added to form a mixture, thereby reading on sample containers for receiving and mixing as claimed [0092]-[0093], Fig. 16. It is also noted that such limitations would at best be directed to the intended use of the claimed sample containers. In this case, any desired reagents could be added, so there is no structural difference imparted by the recitation that the sample container is configured for receiving a sample solution. However, see also discussion of Wang et al. below, teaching a plurality of sample containers/ receiving positions.
Lee et al. also teach using magnetic force to effect magnetic separation ([0009], [0050], claim 6) illustrated as magnetic body in Fig. 1 (i.e., a source of magnetic radiation for selectively generating a magnetic field).
Lee et al. as above teach detection by measuring fluorescence, specifically measuring intensity of fluorescence emission, such as fluorescence emitted by quantum dots or fluorescent dyes (abstract, [0010], [0013], [0021]-[0022], [0039], [0050]-[0052], [0062]-[0063], [0076], [0082], [0104]. Lee et al. teach that fluorescence intensity can then be used to quantify the 
However, Lee et al. while teaching detecting fluorescence, does not explicitly teach an apparatus including an optical instrument including a light source and a fluorescence detector as claimed in claim 15.
Lee et al. also differs from the claimed invention in that it fails to specifically teach that the secondary antibody (detector antibody) “does not comprise an IgG Fc region”.
However, it was known to use chicken IgY as the type of subsequent secondary antibody (detector antibody) when conducting solid phase immunoassays performed with a protein A or protein G coating, in order to assure that secondary antibodies do not react with the protein A or G. See page 5682, left column, last paragraph.
It would have been obvious to one of ordinary skill in the art to employ a detector antibody that is IgY, as taught by USP, in the apparatus of Lee et al. order to avoid unwanted reaction with the protein A linker present on the magnetic particles. One skilled in the art would have been motivated to apply the known technique of USP of using IgY in order to improve to the analogous sandwich product of Lee et al., which features a protein A coating. 
Wang et al. teach an immunoassay analyzer (i.e., apparatus) for performing sandwich assays involving magnetic beads coated with antibody together with labeled antibody (abstract, [0002]-[0004], Fig. 1), which is the same assay format used by Lee et al.
Wang et al. teach that in traditional immunoassay analyzers, the incubation of the reaction solution, the bound-free (B/F) separation, and the optical detection, must be performed separately in different structural units, resulting in high cost and many test steps being required [0013]. Wang et al. teach an automated analyzer that is flexible and of simpler structure, 
In particular, the apparatus of Wang et al. includes a reaction unit for holding a reaction container to which the sample and reagents are added (abstract, [0003], [0007], [0009], [0015]-[006], [0041], [0044], [0065], [0072], [0080], [0089], Figs. 2, 4 and 6), thereby reading on at least one sample container receiving positions and at least one sample container. The sample containing analyte is mixed together with the magnetic bead reagent and labeling reagent in the reaction container in order to form the reaction solution (e.g., [0004], [0007], [0009]), thereby reading on instant claim 29. 
Circular reaction disk 1 contains a number of positions for holding the reaction containers ([0041], [0072], Fig. 6), thereby reading on at least one sample container receiving position. There may be a plurality of reaction containers (i.e., sample containers) held within the reaction disk [0075], [0077], Figs. 6 and 13.
The circular reaction disk 1 is rotated during operation ([0076], [0079], Figs. 11 and 15), thereby reading on a movable platform comprised of plural sample container receiving positions, as in claim 33.
Wang et al. further teach that a magnetic field is used for gathering the magnetic 
beads of the reaction solution on the wall of the reaction container and then removing other residue [0042], thereby reading on a source of magnetic radiation for selectively generating a magnetic field proximate the movable platform. The magnetic field is part of B/F unit 6 which is positioned proximate the movable platform (reaction disk 1); see Fig. 6.

Wang et al. teach optical excitation as one possible illumination method [0053], although the reference does not explicitly teach a light source for providing illumination and a corresponding fluorescence detector for receiving illumination and generating an electrical signal.
However, it was known that fluorescence detection involves use of a light source to provide light at an excitation wavelength, as taught for example by Harte et al. (col. 2, line 41 to col. 3, line 11; col. 6, lines 32-56). Harte et al. teach that the light source provides the excitation wavelength resulting in emitted light at the emitting wavelength, which is detected by a photodetector. The photodetector also converts the intensity of the emitted fluorescent light into 
an electronic signal (Harte et al. at col. 6, lines 32-56).
	Harte et al. further teach an amplifier 32 and a converter 33 that allows for display of the results (i.e., digital decoder, as in claim 33).
	Harte et al. further teach fluorescein isothiocyanate, which is excited at 460 nm, as being an advantageous fluorescent tag (col. 6, lines 21-25).
	It would have been obvious to arrive at the claimed invention of claim 15 by adapting the sandwich assay apparatus of Lee et al. to the automated analyzer format of Wang et al., which features a plurality of sample reaction containers, corresponding sample container receiving positions within a reaction disk/carousel, and a detection unit disposed adjacent thereto. It would have been further obvious to incorporate a light source together with a photodetector as the detection unit, in accordance with conventional fluorimetry as taught by Harte et al. In particular, 
	It would have been further obvious to incorporate an optical instrument comprising a light source and a corresponding fluorescence detector as claimed in accordance with conventional fluorimetry, as taught by Harte et al. In particular, Harte et al. teaches that fluorescence detection is accomplished using a light source that provides illumination at a first wavelength range (excitation wavelength) that is then subsequently detected by a photodetector which detects emitted light (i.e., light radiated in response to illumination from the light source). Furthermore, Harte et al. taught that such conventionally known fluorescence photodetectors also convert the detected light signal to an electrical signal. Accordingly, it would have been obvious to modify the apparatus of Lee et al. and Wang et al. so as to include an optical instrument comprising a light source and a fluorescence photodetector (optical detector) as claimed in accordance with conventional fluorimetry apparatus.
With respect to claim 33, Lee et al. do teach a movable platform comprised of plural sample container receiving positions, namely the tube rack as depicted in Fig. 16 which accommodates multiple sample containers (tubes). Lee et al. also teach using magnetic force to 
However, Lee et al. does not specifically teach that the apparatus further includes all of a movable platform comprised of plural sample container receiving positions, a source of magnetic radiation, an optical instrument, a fluorescence detector, and a digital decoder, as in instant claim 33. 
However, when taken together with the additional teachings of Wang et al. and Harte et al. as discussed in detail above, it would have been obvious to arrive at these features by adapting the sandwich assay apparatus of Lee et al. to the automated analyzer format of Wang et al., which features a movable rack having plural sample container receiving positions, a means of generating a magnetic field (as also taught by Lee et al., who teach a magnet), and a detection unit (optical detector) disposed adjacent thereto. As discussed in further detail above, modifying the Lee et al. apparatus so as to include plural sample container receiving positions (such as in the disk/carousel rack of Wang) as well as to incorporate features of conventional fluorimeters i.e. a light source and fluorescence detector as in Harte et al. would have been well within the level of skill of the ordinary artisan and would have been obvious in view of the expected advantages in automation and increased sample throughput.
Furthermore, it would have been further obvious to incorporate a converter (i.e. digital decoder) by applying the known technique of Harte et al., in accordance with conventional fluorimetry apparatus, so that the electronic signal generated by the photodetector could be converted to an output suitable for display.

	With respect to claim 31, Harte et al. as above further teach that a fluorimeter may be equipped with an amplifier for amplifying the electronic signal produced by the photodetector. Lee et al. already teaches as above that the detected signal can be used as a measure of antigen concentration. Accordingly, it would have been further obvious to apply this known technique when detecting fluorescence signals, in order to achieve signal amplification in accordance with conventional fluorimetry apparatus.
	With respect to claim 32, Lee et al. teaches detection of fluorescence intensity (i.e. color intensity) as above. Furthermore, Wang et al. teaches that their detection unit 3, which may be a photodetector, detects directly from the sample reaction container.
With respect to claim 34, Wang et al. further teach that the reaction disk may contain multiple rings or platforms, which may be temperature controlled [0062], [0073], [0088]. Wang et al. teach when conducting immunoassays, incubation needs to maintain a stable temperature to avoid unstable results [0013]. Therefore, it would have been further obvious to provide a temperature controlled incubation platform in order to maintain a stable temperature and avoid undesirable assay results.
With respect to claim 16, Lee et al. teach magnetic particles having a size from 1 nm to 10 m [0034]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
In such a case as this where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Absent evidence of criticality for the claimed range, it would have been obvious to arrive at the claimed invention out of the course of routine optimization, simply by choosing from sizes within the range taught by Lee as being suitable.
With respect to claims 20-22, USP teaches the known technique of using chicken IgY as discussed above.
With respect to claims 27-28, Lee et al. teach fluorescent dyes but do not specify the particular dyes of claim 27 nor specify the excitation wavelengths of claim 28.
However, Harte et al. as above teach fluorescein isothiocyanate, which is excited at 460 nm, as being an advantageous fluorescent tag (col. 6, lines 21-25). 
Therefore, it would have been further obvious to select fluorescein isothiocyanate as the fluorescent dye because of the art-recognized suitability of this material.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2014/0170767) in view of USP 35-NF 30, (“Immunological Test Methods”, Section 1103, Second Supplement, April 2012, pages 5678-5686), hereafter, “USP”, Wang et al. (U.S.  as applied to claim 15 above, and further in view of Hamazaki et al. (U.S. 2015/0153335 A1).
With respect to claim 17, Lee et al. teaches teach magnetic particles having a size from 1 nm to 10 m [0034], but fails to specifically teach particles having a size within the range 45-165 m. Claim 16 is addressed by the combination of Lee, USP, Wang, and Harte as discussed above, but is also included in the present rejection in the interest of compact prosecution.
Hamasaki et al. teach an analysis device (apparatus) for antigen detection analogous to that of Lee et al., comprising magnetic particulates bound with antibodies against an antigen with specificity to the antigen (i.e., capture antibody) as well as labeled antibodies, such as fluorescence-labeled antibodies (i.e., detector antibodies) that also bind to the antigen. See especially at [0016]-[0019], [0024]-[0026], [0034]-[0035]; Example 4; Figs. 1 and 4; claim 10. 
For example, Fig. 4 of Hamazaki depicts magnetic particulates 403 bound to antibodies 402, which bind to the antigen 401. The antigen 401 is then further labeled with fluorescence-labeled antibodies 405, which also bind to antigen 401 at a distinct site, as depicted below, so as to form a sandwich. Additionally, Hamasaki et al. further teach that the magnetic particulates are Protein A modified or Protein G modified magnetic particulates, which can bind with the antibody while maintaining the activity of the antibody [0035].
Hamasaki et al. therefore teach a sandwich technique using magnetic particles analogous to that of Lee et al., and teach that the magnetic particles may have diameters of 100 nm [0035], which falls within the claimed ranges. 
Furthermore, Hamasaki here indicate that the diameters can be desirably selected depending on the excitation wavelength, so as to prevent increase in background [0035]. Hamasaki thereby indicate that the diameter of magnetic particles was known to be a known result-effective parameter, impacting the assay background.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
There is a motivation to optimize result-effective variables (MPEP 2144.05).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2014/0170767) in view of USP, Wang et al. and Harte et al. as applied to claim 15 above, and further in view of Mu et al. (“Nano-Magnetic Immunosensor Based on Staphylococcus Protein A and the Amplification Effect of HRP-Conjugated Phage Antibody” Sensors 2015, 15, 3896-3910; doi:10.3390/s150203896).
With respect to claim 19, Lee et al. teach using a linker that binds to an Fc moiety of the antibody and may be protein A (i.e., binds to the Fc region of an antibody; see at [0008]-[0009], [0041], [0047]; claim 2; Fig. 3). 
However, Lee et al. do not specify that the protein A linker binds to an Fc moiety of an antibody that is an IgG antibody. In other words, Lee does not specify any particular isotype for the capture antibody.
However, Mu et al. taught that protein A can be linked with the Fc fragment of IgG molecules (abstract, page 3901, last paragraph).
Therefore, it would have been obvious to select an IgG antibody as the capture antibody when using magnetic particles coated with protein A, as taught by Lee et al., in order to achieve the desired purpose of binding to antibody. As it was known that protein A binds to antibodies of the IgG type, as taught by Mu et al., the ordinary artisan would have known to select this type of antibodies when carrying out the embodiments of Lee et al. involving protein A, in order to .

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered.
The § 112(b) rejections set forth in the previous Office action are withdrawn in view of Applicant’s amendments. However, please see new grounds of rejection above, as necessitated by the claim amendments.  
The § 102 rejections are withdrawn in view of Applicant’s amendments, particularly the amendments to independent claim 15 to incorporate limitations of claims 29-30 (now canceled).
The § 103 rejections based on Hamasaki as primary reference, are withdrawn in view of Applicant’s amendments, particularly the amendments to independent claim 15 to now require a plurality of sample containers and sample container receiving positions. See Applicant’s corresponding arguments in the Reply on page 12.
With respect to the § 103 rejections based on the combinations of Lee and USP and of Lee, USP, and Hamazaki, the rejections are withdrawn in view of Applicant’s amendments, particularly the amendments to independent claim 15.
With respect to the § 103 rejections of claims 23 and 26-34 based on Lee, USP, Wang, and Harte, Applicant has not specifically traversed the grounds of rejection (no specific arguments presented). Applicant argues only that the rejection is moot in view of the cancellation of claims 23, 26, 29, and 30 (Reply on page 16). However, the rejection remains applicable since independent claim 15 has been currently amended to include the limitations of canceled claims 26, 29, and 30 (as noted in Applicant’s Reply on page 12). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699